UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

OBAYDULLAH,                                    )
                                               )
                     Petitioner,               )
                                               )
              v.                               )     Civil Case No. 08-1173 (RJL)
                                               )
BARACK OBAMA, et al.,                          )
                                               )
                     Respondents.

                               MEMORANDUM ORDER
                                               ~
                                (August ",,2010) [#85]

       Before the Court is petitioner Obaydullah's Motion to Compel Discovery.

Paragraph I.E of the Case Management Order [Dkt. #77] governing the procedures of this

case specifically provides, inter alia, that any request for discovery "must: (1) be

narrowly tailored; (2) specify why the request is likely to produce evidence both relevant

and material to the petitioner's case; ... and (4) explain why the burden on the

Government to produce such evidence is neither unfairly disruptive nor unduly

burdensome to the Government." Because the petitioner has failed to meet these

requirements, it is hereby

       ORDERED that the petitioner's Motion to Compel Discovery is DENIED.

       SO ORDERED.